DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on December 23, 2020 is acknowledged.
Claims 4-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2020.
Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the total number of R2, R3, R4 and R5 is not apparent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,138,000 (Kramer).
Kramer discloses a composition comprising:
(a) a mixture of an aromatic bismaleimide of formula (I) (embraces applicants’ first maleimide resin) and N,N’-4,4’-methylenebis(phenylmaleimide) (meets applicants’ second maleimide resin) in a molar ratio of 1:03 to 1:2 (overlaps applicants’ weight ratio) and
(b) an alkenyl phenol and/or alkenyl phenol ether (not precluded from present claims)
(e.g., abstract, C2:49-57, Table 1, examples, claims).
In Table 1 Kramer sets forth bisimide D containing isopropyl R1 and R2 groups (meets applicants’ first maleimide wherein R1 is -CH2- and R2, R3, R4 and R5 are each an alkyl group having three carbon atoms) and bisimide E containing ethyl R1 groups and isopropyl R2 groups (meets applicants’ first maleimide wherein R1 is      
-CH2-, R2 and R4, are each an alkyl group having 2 carbon atoms and R3 and R5 are each an alkyl group having three carbon atoms).  While not expressly set forth in a working example, it is within the purview of Kramer’s inventive disclosure, and obvious to one having ordinary skill in the art, to further admix bisimides D and E (meets applicants’ first maleimide resin) with N,N’-4,4’-methylenebis(phenylmaleimide) (meets applicants’ second maleimide resin) in an amount falling within the scope of the present claims for the expected additive effect and with the reasonable expectation of success.
As to claim 2, it would have been within the purview of Kramer’s inventive disclosure, and obvious to one having ordinary skill in the art, to use methyl R1 groups (meets applicants’ first maleimide of Formula (2)) in place of the homologous ethyl R1 groups in Kramer’s exemplified bisimide E with the reasonable expectation of success. It is notable that applicants’ first maleimide of Formula (3) is also within the purview of Kramer’s inventive disclosure, and obvious to one having ordinary skill in the art.
As to claim 3, Kramer discloses N,N’-4,4-methylenebis(phenylmaleimide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANA L. WOODWARD/Primary Examiner, Art Unit 1765